Citation Nr: 1102483	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities (claimed as loss of feeling in 
both feet.)

5.  Entitlement to service connection for basal cell carcinoma 
(claimed as skin cancer.)

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for heart arrhythmia.

8.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine at L5-S1 (claimed as low back 
pain.)
9.  Entitlement to service connection for benign prostatic 
hypertrophy (claimed as a prostate problem.)

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for loss of vision 
sharpness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1957 to August 
1959, from April 1966 to September 1981, and from July 1984 to 
July 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs (VA).
Procedural History

In August 2006, the appellant filed claims of entitlement to 
service connection for bilateral hearing loss, a sleep disorder, 
peripheral neuropathy of the bilateral lower extremities, basal 
cell carcinoma, erectile dysfunction, heart arrhythmia, DJD of 
the lumbar spine, benign prostatic hypertrophy, hypertension, and 
loss of vision sharpness.  A June 2007 rating action granted 
entitlement to service connection for left ear hearing loss 
[assigning a noncompensable disability rating] and denied 
entitlement to service connection for the remaining claims.  Also 
in June 2007, the appellant submitted a Notice of Disagreement 
(NOD) regarding his denied service connection claims.  A 
Statement of the Case (SOC) was issued in June 2009, and the 
appellant timely perfected his appeal in August 2009.

In September 2007, the appellant filed a claim of entitlement to 
service connection for tinnitus.  A June 2008 rating action 
denied the claim.  The appellant submitted a NOD with this 
determination later in June 2008.  A SOC was issued in June 2009, 
and the appellant timely perfected his appeal in August 2009.

In January 2010, the appellant presented sworn testimony during a 
personal hearing in Los Angeles, California, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the appellant's claims file.

In June 2010, the Veteran raised a claim for a higher 
rating for the service-connected PTSD.  This issue has not 
been adjudicated or developed for appellate review and is 
referred to the agency of original jurisdiction for 
appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the 
appellant currently suffers from right ear hearing loss as a 
result of acoustic trauma in active duty service.

2.  The preponderance of the evidence supports a finding that the 
appellant currently suffers from tinnitus as a result of acoustic 
trauma in active duty service.

3.  During the January 2010 Travel Board hearing, prior to the 
promulgation of a decision in the present appeal, the appellant 
withdrew his Substantive Appeal with respect to the issues of 
entitlement to service connection for a sleep disorder, 
peripheral neuropathy of the bilateral lower extremities, basal 
cell carcinoma, erectile dysfunction, heart arrhythmia, DJD of 
the lumbar spine, benign prostatic hypertrophy, hypertension, and 
loss of vision sharpness.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2010).

3.  With respect to the issues of entitlement to service 
connection for a sleep disorder, peripheral neuropathy of the 
bilateral lower extremities, basal cell carcinoma, erectile 
dysfunction, heart arrhythmia, DJD of the lumbar spine, benign 
prostatic hypertrophy, hypertension, and loss of vision 
sharpness, the criteria for withdrawal of the Veteran's 
Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

As discussed below, the Board has determined that the appellant 
is entitled to service connection for right ear hearing loss and 
tinnitus.  As such, the Board finds that any error related to the 
VCAA on the claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant contends that he currently suffers from right ear 
hearing loss and tinnitus as a result of acoustic trauma he 
sustained in active duty service.  Specifically, the appellant 
states that his Military Occupational Specialties (MOS), to 
include air intelligence officer, personal affairs technician, 
senior enlisted advisor, personnel resource manager, and 
personnel superintendent, caused his current disabilities.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (2010).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of service.  
See 38 C.F.R. § 3.303(d) (2010).  Furthermore, sensor neural 
hearing loss, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to have 
been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  See 38 C.F.R. § 3.385 (2010).

Tinnitus has been variously defined.  It is "a sensation of noise 
(as a ringing or roaring) that is caused by a bodily condition 
(as wax in the ear or a perforated tympanic membrane").  See 
Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in 
the ears, such as ringing, buzzing, roaring, or clicking.  See YT 
v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing 
noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 
(1995).  "Tinnitus can be caused by a number of conditions, 
including injuries, acute diseases, and drug reactions [but] 
disablement from tinnitus does not depend on its origin."  See 59 
Fed. Reg. 17,297 (April 12, 1994).

Analysis

With respect to Hickson element (1), current diagnosis, the Board 
notes that during his March 2007 VA audiological examination, the 
appellant's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
40
LEFT
20
15
30
65
65

Thus, the appellant has a current diagnosis of right ear hearing 
loss, for VA purposes.  See VA Audiological Examination Report, 
March 1, 2007.  Furthermore, the appellant was seen at the VA 
Medical Center (VAMC) in Loma Linda, California, in September 
2007, with complaints of tinnitus.  See VAMC Loma Linda Treatment 
Record, September 27, 2007.  Hickson element (1) has been 
satisfied.  See 38 C.F.R. § 3.385 (2010); see also Hickson, 
supra.

Review of the appellant's service records reveals that his MOS 
included air intelligence officer, personal affairs technician, 
senior enlisted advisor, personnel resource manager, and 
personnel superintendent.  See DD Forms 214.  Though there are no 
complaints of right ear hearing loss or tinnitus during the 
appellant's time in service, his assorted MOS duties are 
consistent with his complaints of acoustic trauma in service.  
Furthermore, the Board finds that the appellant is both competent 
and credible to report on the fact that he was exposed to loud 
noises during service and that he suffered from decreased hearing 
acuity and tinnitus since that time.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes 
that the appellant was exposed to loud noise during service.  
Thus, Hickson element (2), in-service disease or injury, has been 
satisfied.  See Hickson, supra.

With respect to crucial Hickson element (3), nexus, the medical 
evidence of record consists of the March 2007 VA audiological 
examination report and the appellant's lay statements.  In March 
2007, the VA examiner noted that eleven audiograms were performed 
during the course of the appellant's time in active duty service, 
from August 1959 through March 1987.  Normal hearing was recorded 
for the right ear throughout the appellant's military enlistment 
and at discharge in 1987.  The left ear showed a progressive high 
frequency loss, culminating with a discharge audiogram showing a 
mild to moderate high frequency sensorineural hearing loss in the 
left ear.  There was no other audiometric testing showing 
evidence of right ear hearing loss within one year of discharge 
from military service.  The VA examiner concluded that it was 
evident from the audiometric tests that the appellant's left ear 
hearing loss was service-connected.  See VA Audiological 
Examination Report, March 1, 2007.

As noted above, the appellant was granted entitlement to service 
connection for left ear hearing loss in June 2007.  It appears 
that the VA examiner determined that the appellant was not 
entitled to service connection for his right ear hearing loss 
because he did not have hearing loss for VA purposes upon his 
discharge from service.  The Board notes the holding in Hensley 
v. Brown, 5 Vet. App. 155 (1993), which noted that the 
requirements for service connection for hearing loss, as defined 
in 38 C.F.R. § 3.385, need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
regulation does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements after 
service.  

Further, the appellant stated that subsequent to his discharge 
from active duty service, he was employed as a director for the 
Boy Scouts, for the postal service for two years as a truck 
driver, and for the California Conservation Corps for one year.  
He specifically denied any noise exposure in these employment 
settings.  He also denied any recreational noise exposure.  See 
VA Audiological Examination Report, March 1, 2007.

The Board notes that lay testimony is competent when it regards 
the readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the 
Court has emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

The Board finds the appellant's claims regarding his complaints 
of tinnitus and right ear hearing loss since active duty to be 
competent and credible evidence of continuity of symptomatology 
because the presence of these disorders is not a determination 
"medical in nature" and they are therefore capable of lay 
observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Davidson, supra; Buchanan, supra; Jandreau, supra.

Therefore, with granting the appellant the benefit of any 
reasonable doubt in this matter, the Board concludes that service 
connection for tinnitus and right ear hearing loss are warranted.  
See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010); Hickson, supra.

III.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made 
by the appellant or by his authorized representative.  See 38 
C.F.R. § 20.204 (2010).  As reflected in the record, during his 
January 2010 Travel Board hearing, the appellant withdrew his 
appeal with respect to the claims of entitlement to service 
connection for a sleep disorder, peripheral neuropathy of the 
bilateral lower extremities, basal cell carcinoma, erectile 
dysfunction, heart arrhythmia, DJD of the lumbar spine, benign 
prostatic hypertrophy, hypertension, and loss of vision 
sharpness.  There remain no allegations of errors of fact or law 
for appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review the 
appeal with respect to these issues and they are therefore 
dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.

The appeal is dismissed with respect to the claims of entitlement 
to service connection for a sleep disorder, peripheral neuropathy 
of the bilateral lower extremities, basal cell carcinoma, 
erectile dysfunction, heart arrhythmia, DJD of the lumbar spine, 
benign prostatic hypertrophy, hypertension, and loss of vision 
sharpness.




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


